                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                             CENTRAL DIVISION                               MAR ; 1 2020
                               AT LEXINGTON                                     Ai P.,SHlP,Nu
                                                                             ROBERT R. CARR
RICHIE E. MAYES,                            )                            CLERK U.S. DISTRICT COURT
                                            )
       Plaintiff,                           )       Case No. 5:20-cv-088-HRW
                                            )
v.                                          )
                                            )
M. ROZALSKI, ET AL.,                        )      MEMORANDUM OPINION
                                            )          AND ORDER
       Defendants.                          )

                                 *** *** *** ***
      Richie E. Mayes is a state pretrial detainee who is currently confined at the

Fayette County Detention Center in Lexington, Kentucky. Proceeding without a

lawyer, Mayes filed a civil rights complaint against three Lexington police officers,

a state prosecutor, and his public defender. [D. E. No. 1]. Among other things,

Mayes claims that he is the victim of a false arrest and malicious prosecution in state

court, and he suggests that his constitutional right to a speedy trial has been violated.

[See id. at 2-5]. Ultimately, Mayes asks this Court to award him money damages,

direct that the Defendants "lose [their] jobs," and order his immediate release from

custody. [Id. at 8].

      That said, Mayes' s complaint is now before the Court on initial screening

pursuant to 28 U.S.C. § 1915A, and the Court will dismiss it without prejudice.

That is because Mayes' s claims directly challenge the viability of the ongoing state
criminal prosecution against him and, thus, abstention is warranted. Indeed, in

Younger v. Harris, 401 U.S. 37 (1971), the Supreme Court made it clear that federal

courts should generally abstain from interfering in state court actions that are

ongoing, involve important state interests, and provide an adequate opportunity to

raise challenges. See also Fieger v. Cox, 524 F.3d 770, 774-75 (6th Cir. 2008)

(discussing Younger abstention). Here, the state criminal case against Mayes is

ongoing, 1 that matter obviously involves an important state interest, and Mayes has

the opportunity to raise his various challenges during the course of that criminal

proceeding. Therefore, this Court will abstain from interfering in Mayes' s criminal

case, just as it "has abstained from meddling in . . . [other] state court criminal

actions." Stevenson v. Prime Motors, No. 5:16-cv-421-KKC, 2017 WL 512750, at

*3 (E.D. Ky. 2017) (collecting cases).

       Accordingly, it is ORDERED as follows:

        1. Mayes's complaint [D. E. No. 1] is DISMISSED without prejudice.

       2. All pending motions are DENIED as moot.

       3. This action is STRICKEN from the Court's docket.


1
  To be sure, Mayes cites two state cases-Commonwealth v. Mayes, No. 19-M-4153 (Fayette Dist.
Ct. 2019), and Commonwealth v. Mayes, No. 19-M-4088 (Fayette Dist. Ct.)-and, at one point,
indicates that these matters were dismissed. [See D. E. No. I at 2-3]. However, it is clear from the
publicly available docket sheets that while these matters started in Fayette District Court, they simply
moved over to Fayette Circuit Court once Mayes was indicted by a grand jury. Indeed, the publicly
available docket sheet in Commonwealth v. Mayes, No. 19-CR-1088 (Fayette Cir. Ct. 2019), shows
that Mayes's criminal case remains ongoing, as Mayes himself suggests in his pleading, and that his
case is currently set for a jury trial on April 13, 2020.
                                                   2
4. The Court will enter a corresponding Judgment.

This/% of March, 2020.




                                 3
